Citation Nr: 1410025	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent prior to May 1, 2012, and in excess of 50 percent since May 1, 2012, for posttraumatic stress disorder (PTSD) with depression.

3. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty from September 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD, and assigned a 10 percent rating, effective from February 25, 2005.  

By December 2012 rating decision, the RO granted a 50 percent rating for the service-connected PTSD with depression, effective from May 1, 2012.  As that increase does not represent the maximum rating available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2013, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge.  He testified he was unable to work due to his PTSD.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  

Review of the Veteran's Virtual VA efolder reveals that by October 2013 rating decision, the RO found that new and material evidence had been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss, and then denied the claim for service connection for bilateral hearing loss on the merits.  A review of his Veterans Benefits Management System (VBMS) efolder shows that in January 2014, the Veteran submitted a letter in which he expressed his disagreement with the October 2013 RO rating decision.  Review of the claims folder and VBMS and Virtual VA efolders further shows that a statement of the case (SOC) has yet to be issued on this issue.  With regard to the issue of whether new and material evidence had been submitted to reopen the claim for service connection for bilateral hearing loss, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  The Board has therefore characterized the bilateral hearing loss issue as listed on the cover page in light of Barnett.  Further, the issue of whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss must be remanded to the RO, so that an SOC may be sent to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

1. New and Material Evidence Claim

The record reflects that the Veteran has expressed disagreement with the October 2013 RO rating decision, which reopened the claim for service connection for bilateral hearing loss and denied the claim on the merits.  Pursuant to Manlincon v. West, supra, he must therefore be provided with an SOC regarding the claim of whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss, so that he has the opportunity to perfect this appeal.  Only if the appeal is perfected should the issue be returned to the Board for appellate review. 

2. Claim for Higher Initial Rating for PTSD with Depression

As for his claim for an increased rating, the Veteran testified at the September 2013 hearing that his PTSD has worsened since the most recent VA examination in May 2012.  The mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the Veteran has asserted that the severity of his PTSD symptoms has worsened since last evaluated for compensation and pension purposes, and essentially claimed that his PTSD prevents him from working, a new examination should be provided.  Additionally, updated VA treatment records regarding any treatment for PTSD and/or depression should also be obtained.  

3. TDIU rating

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  The Veteran has essentially contended that due to his service-connected PTSD, he has been unable to obtain or maintain employment.  Therefore, and in light of Rice v. Shinseki, supra, the fact that the Veteran has not received appropriate notice regarding this issue, and that this issue is inextricably intertwined with other issues on appeal, the Board finds that the claim for a TDIU rating must also be remanded to the RO for further development.

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative should be provided an SOC on the issue of whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  If, and only if, a substantive appeal is filed, this issue should be returned to the Board for appellate review. 

2. With regard to the claim for a TDIU rating, ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim.  

3. Obtain VA treatment records, dated since June 2013, pertaining to treatment the Veteran has received for PTSD and/or depression, and associate any such records with the claims folder.  A negative reply should be requested.

4. Schedule the Veteran for a VA examination to determine the current severity of his PTSD with depression, and whether his service-connected PTSD prevents him from securing or following employment for which his education and occupational experience would otherwise qualify him.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature and severity of all symptoms of the Veteran's PTSD with depression, and any other current psychiatric disorder.  The examiner should also comment on the impact of the Veteran's PTSD on his ability to function both occupationally and socially. A specific medical opinion regarding the degree to which the Veteran's PTSD impacts his employability is necessary.  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5. After the above is completed, and any other development deemed necessary, adjudicate the claims.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for
 Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

